Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
3.	This is a response to Amendment/Req. Reconsideration-After Non-Final filed by Applicant on 09/21/2022.
4.	Claims 1-21 are still pending.
Response to Arguments
5.	Claim Rejections Under 35 U.S.C. 102:
Applicant's arguments filed 09/21/2022 regarding claim 1 have been fully considered but they are not persuasive.
On pages 7-8 of Applicant’s Remarks, filed on 09/21/2022, Applicant argues that the Hajati (US 2017/0090573) reference does not teach “measuring an electrical parameter of an electromagnetic load having a moving mass during the absence of a driving signal actively driving the electromagnetic load”. Examiner respectfully disagree for the following reasons.
In Fig. 3 of US 2017/0090573, Hajati does disclose measuring an electrical parameter ([0040, 0043, 0075, 0077]; claim 1; drive voltage, drive current) of an electromagnetic load having a moving mass (Fig. 3; item 51; [0034]: “The electronic device 20 illustratively includes a haptic actuator 40. The haptic actuator 40 is coupled to the device controller 22 and provides haptic feedback to the user in the form of relatively long and short vibrations or “taps”, particularly when the user is wearing the electronic device 20. The vibrations may be indicative of a message received, and the duration of the vibration may be indicative of the type of message received. Of course, the vibrations may be indicative of or convey other types of information. More particularly, the device controller 22 applies a voltage to move a moveable body or a mass 51 between first and second positions”) during the absence of a driving signal actively driving the electromagnetic load ([0010]; “The closed-loop controller may be capable of determining the calibration of the haptic actuator over a given time period and driving the haptic actuator in the closed-loop configuration based upon the calibration of the haptic actuator over the given time period, for example. The closed-loop controller may be capable of determining the calibration of the haptic actuator based upon at least one of a resistance, inductance, capacitance, and a motor constant, for example. The position sensor may include at least one of a capacitive sensor, an optical sensor, and a magnetic sensor”).
For these reasons, the Hajati reference does disclose the limitations of claim 1; including “measuring an electrical parameter of an electromagnetic load having a moving mass during the absence of a driving signal actively driving the electromagnetic load”; thus the rejection still stands.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 09/21/222 has been considered by the examiner.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1, 6-11 and 16-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hajati et al. US 2017/0090573 (Previously Cited; Provided by Applicant; Hereinafter Hajati).
Regarding claim 1, Hajati teaches a method (Fig. 3) comprising: 
measuring an electrical parameter ([0040, 0043, 0075, 0077]; claim 1; drive voltage, drive current) of an electromagnetic load having a moving mass (Fig. 3; item 51; [0034]) during the absence of a driving signal actively driving the electromagnetic load ([0010]); 
measuring a mechanical parameter (Fig. 3; item 32; “position sensor”) of mechanical motion of a host device comprising the electromagnetic load (Fig. 3; item 32; “position sensor”); 
correlating a relationship between the mechanical parameter and the electrical parameter (implicit from [0044]); and 
calibrating the electromagnetic load across a plurality of mechanical motion conditions based on the relationship ([0044]).
Regarding claim 6, Hajati further teaches the method of claim 1, further comprising recording the relationship and storing the relationship in computer-readable media ([0044]).
Regarding claim 7, Hajati further teaches the method of claim 6, wherein calibrating comprises retrieving the relationship from the computer-readable media and calibrating based on the relationship as retrieved from the computer-readable media (Fig. 3; [0062, 0074]).
Regarding claim 8, Hajati further teaches the method of claim 1, wherein the mechanical motion is caused by normal use of the host device during its use by an end user of the host device ([0034]).
Regarding claim 9, Hajati further teaches the method of claim 1, wherein the mechanical motion is caused by a mechanical exciter during post-production calibration of the host device ([0034]).
Regarding claim 10, Hajati further teaches the method of claim 1, wherein the electromagnetic load comprises a haptic transducer ([0034]).
Regarding claim 11, Hajati teaches a system (Fig. 3) comprising: 
a first input for measuring an electrical parameter ([0040, 0043, 0075, 0077]; claim 1; drive voltage, drive current) of an electromagnetic load having a moving mass (Fig. 3; item 51; [0034]) during the absence of a driving signal actively driving the electromagnetic load ([0010]); 
a second input for measuring a mechanical parameter (Fig. 3; item 32; “position sensor”) of mechanical motion of a host device comprising the electromagnetic load (Fig. 3; item 32; “position sensor”); and 
a processing subsystem ([0044]; closed loop controller) configured to: 
correlate a relationship between the mechanical parameter and the electrical parameter (implicit from [0044]); and 
calibrate the electromagnetic load across a plurality of mechanical motion conditions based on the relationship ([0044]).
Regarding claim 16, Hajati further teaches the system of claim 11, wherein the processing subsystem is further configured to record the relationship and store the relationship in computer-readable media ([0044]).
Regarding claim 17, Hajati further teaches the system of claim 16, wherein calibrating comprises retrieving the relationship from the computer-readable media and calibrating based on the relationship as retrieved from the computer-readable media (Fig. 3; [0062, 0074]).
Regarding claim 18, Hajati further teaches the system of claim 11, wherein the mechanical motion is caused by normal use of the host device during its use by an end user of the host device ([0034]).
Regarding claim 19, Hajati further teaches the system of claim 11, wherein the mechanical motion is caused by a mechanical exciter during post-production calibration of the host device ([0034]).
Regarding claim 20, Hajati further teaches the system of claim 11, wherein the electromagnetic load comprises a haptic transducer ([0034]).
Regarding claim 21, Hajati teaches a host device (Fig. 3) comprising: 
an electromagnetic load ([0010]; magnetic sensor); and 
a processing subsystem ([0044]; closed loop controller) configured to: 
measure an electrical parameter ([0040, 0043, 0075, 0077]; claim 1; drive voltage, drive current) of an electromagnetic load having a moving mass (Fig. 3; item 51; [0034]) during the absence of a driving signal actively driving the electromagnetic load ([0010]); 
measure a mechanical parameter (Fig. 3; item 32; “position sensor”) of mechanical motion of a host device comprising the electromagnetic load (Fig. 3; item 32; “position sensor”); 
correlate a relationship between the mechanical parameter and the electrical parameter (implicit from [0044]); and 
calibrate the electromagnetic load across a plurality of mechanical motion conditions based on the relationship ([0044]).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati in view of Sorderberg WO 2020/055405 (Previously Cited; Provided by Applicant; Hereinafter Sorderberg).
Regarding claim 2, Hajati teaches the method of claim 1, wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device.
However, Soderberg does teach wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device ([0056]).
It would have been obvious before the effective filing date of the claimed invention to modify the electronic device of Hajati by implementing the teachings of Soderberg regarding wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device; in order to determine “a motor efficiency parameter for the actuator and adjusts the haptic output based on an estimation of the current haptic output” (See Soderberg; Abstract).
Regarding claim 3, Hajati teaches the method of claim 2, but not specifically wherein correlating the relationship comprises calculating based on the back-electromotive and the velocity, for each of a plurality of velocities of the host device, a respective magnetic force factor at such velocity.
However, Soderberg does teach wherein correlating the relationship comprises calculating based on the back-electromotive and the velocity, for each of a plurality of velocities of the host device, a respective magnetic force factor at such velocity ([0056]).
It would have been obvious before the effective filing date of the claimed invention to modify the electronic device of Hajati by implementing the teachings of Soderberg regarding wherein correlating the relationship comprises calculating based on the back-electromotive and the velocity, for each of a plurality of velocities of the host device, a respective magnetic force factor at such velocity; in order to determine “a motor efficiency parameter for the actuator and adjusts the haptic output based on an estimation of the current haptic output” (See Soderberg; Abstract).
Regarding claim 4, the combination of Hajati and Sorderberg teaches the method of claim 3, wherein Soderberg further teaches wherein calibrating the electromagnetic load comprises calibrating the electromagnetic load based on the plurality of velocities of the host device and their respective magnetic force factors at each such velocity ([0056]).
Regarding claim 5, the combination of Hajati and Sorderberg teaches the method of claim 3, wherein Hajati further teaches wherein calibrating the electromagnetic load comprises filtering the driving signal, when actively driving the electromagnetic load, with a filter having a response based on the plurality of velocities of the host device and their respective magnetic force factors at each such velocity ([0049, 0075-0076]).
Regarding claim 12, Hajati teaches the system of claim 11, but not specifically wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device.
However, Soderberg does teach wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device ([0056]).
It would have been obvious before the effective filing date of the claimed invention to modify the electronic device of Hajati by implementing the teachings of Soderberg regarding wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device; in order to determine “a motor efficiency parameter for the actuator and adjusts the haptic output based on an estimation of the current haptic output” (See Soderberg; Abstract).
Regarding claim 13, the combination of Hajati and Sorderberg teaches the system of claim 12, wherein Soderberg further teaches wherein correlating the relationship comprises calculating based on the back-electromotive and the velocity, for each of a plurality of velocities of the host device, a respective magnetic force factor at such velocity ([0056]).
Regarding claim 14, the combination of Hajati and Sorderberg teaches the system of claim 13, wherein Soderberg further teaches wherein calibrating the electromagnetic load comprises calibrating the electromagnetic load based on the plurality of velocities of the host device and their respective magnetic force factors at each such velocity ([0056]).
Regarding claim 15, the combination of Hajati and Sorderberg teaches the method of claim 13, wherein Hajati further teaches wherein calibrating the electromagnetic load comprises filtering the driving signal, when actively driving the electromagnetic load, with a filter having a response based on the plurality of velocities of the host device and their respective magnetic force factors at each such velocity ([0049, 0075-0076]).
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marchais et al. US 2020/0314969 - The resonant frequency tracker (300) comprises a signal generator is used to generate a waveform signal at a driving frequency for driving an electromagnetic load.
Long et al. US 2018/0304310 - As control points in haptic systems move around, the phase offsets for each transducer change at discrete points in time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2858